ON MOTION EOR REHEARING.
Guerry, J.
The trial court, on passing its order sustaining the demurrer, said: “All of the grounds thereof are hereby sustained, and the case is dismissed; request to amend being disallowed.” Plaintiff in error cites Donnelly Co. v. Milligan, 37 Ga. App. 530 (140 S. E. 918), as authority for his contention that the court erred in not allowing him to amend his petition. In that case it was held that the judgment would be affirmed if the judgment was Tight on *317any of the grounds stated by the general demurrer. If both special and general demurrers are sustained and the action dismissed, “but without giving plaintiff opportunity to amend, the judgment will be reversed if it appears that the general demurrer was improperly sustained.” This court in its original opinion held that the trial court properly sustained the general demurrer to the plaintiff’s petition, to which ruling we now adhere on motion for rehearing. It follows that there was nothing to amend by, and that the trial court did not err in refusing to allow plaintiff to amend his petition. Rehearing denied.